               Case 2:21-cv-00994-BJR Document 8 Filed 08/04/21 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                  SEATTLE DIVISION
 9    NORTHWEST ADMINISTRATORS, INC.,                     Case No. 2:21-cv-00994-BJR

10                   Plaintiff,                           ORDER GRANTING STIPULATED
                                                          MOTION TO EXTEND TIME
11           vs.
12    CERTAINTEED GYPSUM
      MANUFACTURING, INC., a Nevada
13
      corporation,
14
                     Defendant.
15

16          Plaintiff Northwest Administrators, Inc. (“Plaintiff”) and Defendant Certainteed Gypsum
17   Manufacturing, Inc. (“Certainteed”) have filed their Stipulated Motion to Extend Time for an
18   extension of time, up through and including August 13, 2021, to allow Certainteed to answer,
19   present defenses, or otherwise respond to Plaintiff’s Complaint to Collect Damages, Interest, and
20   Attorneys’ Fees and Costs Under Section 301 of the Labor Management Relations Act (the
21   “Complaint”).
22          IT IS HEREBY ORDERED that Certainteed is allowed an additional fourteen (14) days, to
23   and including August 13, 2021, as the deadline for Certainteed to answer, present defenses, or
24   otherwise respond to Plaintiff’s Complaint.
25
     DATED: August 4, 2021.
26                                                   JUDGE BARBARA J. ROTHSTEIN
                                                     UNITED STATES DISTRICT JUDGE
